Citation Nr: 1824536	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran testified before the undersigned during a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file. 

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See October 2011, August 2012, August 2013 VCAA letters comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided VA examinations relating to bilateral hearing loss during the course of the appeal, as explained below.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Hearing Loss

Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts

In this case, during the June 2017 Board hearing, the Board found the Veteran was exposed to in-service noise exposure.  However, the preponderance of the evidence is against finding that the Veteran suffers from a current bilateral hearing loss disability as related to service.  In this case, the evidence does not establish that the Veteran suffers from a present bilateral hearing loss disability sufficient for VA compensation.  Further, there is no medically sound basis for attributing any hearing loss to service or in-service noise exposure.

The Veteran's STRs reveal no indication of hearing loss or shift in threshold during service.  The January 1968 entrance exam showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
5
0
0
-
0
Right:
(decibel)
0
0
0
-
0




The September 1969 exit exam showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
5
0
0
-
0
Right:
(decibel)
10
0
0
-
0

The next audiological examination of record is not until decades later.  A June 2011 private hearing evaluation showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
5
10
10
15
15
15
Right:
(decibel)
5
5
20
20
30
35

The Veteran then appeared for a VA examination in November 2011.  The Veteran's November 2011 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
8000
Left:
(decibel)
10
15
15
15
15
10
10
Right:
(decibel)
10
15
15
15
30
20
5

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The examiner opined that any hearing loss present at that time is not at least as likely as not caused by or the result of an event in military service.  The examiner stated that a review of the claims file indicates normal hearing bilaterally on both entrance and separation exams with no significant worsening of hearing noted during active service.  The examiner further stated that the Veteran's left ear is still within normal limits and he currently has a very mild hearing loss in the right ear at one frequency only.  The examiner also noted the 40 years that had passed since service with no evidence of hearing problems, and explained and cited to scholarly articles stating that delayed onset hearing loss is extremely unlikely.  As to the Veteran's mild right ear hearing loss, the examiner stated this could be related to age, medical conditions, occupational and recreational noise exposure, ototoxic agents and other factors.  The examiner noted that the Veteran did report some post-service noise exposure with no hearing protection.

The Veteran appeared for a VA assessment again in November 2012.  Diagnostic testing was done but the examiner stated that the findings were inconsistent, unreliable, and not believed to be accurate.  The examiner stated that objective testing suggested hearing within normal limits and likely unchanged from the November 2011 exam.

The Veteran again appeared for a VA examination in August 2013.  The Veteran's August 2013 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
8000
Left:
(decibel)
10
15
20
20
20
15
15
Right:
(decibel)
10
15
15
20
35
30
10

Maryland CNC testing revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The August 2013 examiner stated that it is at least as likely as not that the hearing loss found was related to service.  As rationale, the examiner stated that the Veteran's entrance exam indicated normal hearing loss, and the exit exam revealed normal hearing with no change in either ear upon comparison of the tests.  While the examiner stated a positive nexus with service, the rationale given suggests that statement is in error, as the rationale supports no relationship between the claimed hearing loss and service.  No probative value is placed on this opinion based on the discrepancy.  The rationale does not support the etiology opinion.  

VA examiner's opinions were given again in September 2015 and January 2016.
The September 2015 opinion stated that the Veteran either was unwilling or unable to provide valid and reliable responses upon examination.  The January 2016 opinion stated unreliable patient responses were obtained despite repeated instruction and testing.

Analysis

The preponderance of the evidence is against finding that the Veteran suffers from a current bilateral hearing loss disability as related to service.  In this case, the evidence does not establish that the Veteran suffers from a present hearing loss disability sufficient for VA compensation in either ear.  Further, the preponderance of the evidence weighs against a finding that any hearing loss present in the left or right ear is etiologically linked to service or in-service noise exposure.

The Veteran appeared for VA examinations in August 2013 and November 2011; neither examination reflected hearing loss for VA purposes.  The Veteran's hearing was evaluated again in January 2016, September 2015 and November 2012; the audio testing was deemed inconsistent and unreliable.  

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  In this case, the evidence does not establish present disability, and the claim must fail on this basis alone.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Further, even if present disability was found, the preponderance of the evidence is against finding any hearing loss is related to service.

The Veteran's entrance/discharge exams during military service do not reflect hearing loss or any threshold shift in hearing.  The Veteran did not claim hearing loss until decades after service.  Also, the competent medical evidence of record supports any hearing loss is unrelated to service.

The Board gives most probative weight to the November 2011 opinion, which is based upon review of the claims file, examination of the Veteran, and contains clear and sufficient rationale.  The November 2011 examiner opined that any hearing loss is not at least as likely as not caused by or the result of an event in military service, and provided extensive rationale for the negative nexus opinion with citation to medical research.  The examiner concluded that the Veteran's claimed bilateral hearing loss was unlikely caused by service, as there is no hearing loss indicated by the STRs and delayed onset hearing loss is medically unlikely.  That examiner also noted the Veteran had some post-service occupational noise exposure.  

While the August 2013 examiner stated that it is at least as likely as not that the hearing loss found was related to service, this statement appears to be in error, as it is contracted by the accompanying rationale.  As rationale, the examiner stated that the Veteran's entrance exam indicated normal hearing loss, and the exit exam revealed normal hearing with no change in either ear upon comparison of the tests.  No probative value is placed on this opinion.  

The Board notes that the Veteran himself, through his statements, is not competent to diagnose hearing loss for VA purposes or establish a connection between his claimed bilateral hearing loss and his service.  The Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the November 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a bilateral hearing loss disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

Diabetes

During the Board hearing, the Veteran testified that he suffered in-service fainting spells that he believes are related to his current diagnosis of diabetes.  The STRs reflect an in-service fainting spell in July 1968.  In light of the Veteran's testimony, a VA examination is warranted to opine whether the in-service fainting is related to his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  

All records/responses received must be associated with the claims file.  

2.  Send the claims file to an appropriate medical professional for an opinion as to the nature and etiology of the claimed diabetes mellitus type II disability.  If in-person examination is warranted, one should be scheduled.

The examiner is asked to address:

(a)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus type II was incurred in, caused or aggravated by the Veteran's service.  

(b)  Please consider the Veteran's in-service fainting spells, reflected in the STRs and lay statements, and opine as to the likelihood these spells are related to the diabetes.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  Readjudicate the Veteran's claim of service connection of diabetes mellitus type II.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


